DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 and 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
The 35 USC 112(b) rejection has been withdrawn based on applicant’s amendment.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito et al, U.S. Publication No. 2017/0353171 A1, disclose a phase comparator with low-pass filter and feedback [fig. 8].

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest a clock difference calculator configured to generate an error signal indicating a timing error between the system clock signal and a stable reference signal, wherein the clock difference calculator includes a closed loop difference calculation circuit configured to generate the error signal based on comparing the system clock signal and the stable reference signal with feedback, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest generating an open loop estimate of a frequency difference between the system clock signal and a stable reference signal; generating an error signal indicating a timing error between the system clock signal and the stable reference signal based on comparing the system clock signal and the stable reference signal using a closed loop difference calculation circuit, in combination with other recited limitations in claim 12.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest a clock difference calculator configured to generate an error signal indicating a timing error between the system clock signal and a stable reference signal, wherein the clock difference calculator comprises:  a closed loop difference calculation circuit configured to generate the error signal based on comparing the system clock signal and the stable reference signal with feedback, in combination with other recited limitations in claim 20.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Farley Abad/Primary Examiner, Art Unit 2181